           Case 2:19-cv-00532-APG-DJA Document 51 Filed 05/15/20 Page 1 of 3



 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   Don Springmeyer
 2 Nevada Bar No. 1021
   Bradley S. Schrager
 3 Nevada Bar No. 10217
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   (702) 341-5200/Fax: (702) 341-5300
 5 dspringmeyer@wrslawyers.com
   bschrager@wrslawyers.com
 6 Local Counsel for Plaintiffs
   (Additional counsel appear on signature page)
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9

10 KATHERINE SEARS and VIRGINIA                     Case No.: 2:19-cv-00532-APG-DJA
   SEGANOS, individually, and on behalf of all                ORDER       (ECF No. 48)
11 others similarly situated,
                                                    STIPULATION TO EXTEND TIME
12                 Plaintiffs,                      FOR PLAINTIFFS TO FILE REPLY
                                                    IN SUPPORT OF PLAINTIFFS’ PRE-
13          vs.                                     DISCOVERY MOTION FOR
                                                    CONDITIONAL CERTIFICATION
14 MID VALLEY ENTERPRISES, LLC and                  AND COURT-AUTHORIZED NOTICE
   PAHRUMP ICS LLC, doing business as               TO POTENTIAL OPT-IN
15 “SHERI’S RANCH”                                  PLAINTIFFS PURSUANT TO 29
                                                    U.S.C. § 216(b)
16                 Defendants.
                                                    (FIRST REQUEST)
17

18         WHEREAS, on March 29, 2019, Plaintiffs KATHERINE SEARS and VIRGINIA
19 SEGANOS (“Plaintiffs”) filed a putative class and collective action complaint in the United
20 States District Court, District of Nevada [ECF No. 1].

21         WHEREAS, on April 27, 2020, Plaintiffs KATHERINE SEARS and VIRGINIA
22 SEGANOS (“Plaintiffs”) filed their Pre-Discovery Motion for Conditional Certification and

23 Court-Authorized Notice to Potential Opt-In Plaintiffs Pursuant to Pursuant to 29 U.S.C. § 216

24 (b) (“Motion for Conditional Certification”) [ECF No. 41].

25         WHEREAS, on May 11, 2020, Defendants MID VALLEY ENTERPRISES, LLC and
26 PAHRUMP ICS, LLC filed their Opposition to Plaintiff’s Motion for Conditional Certification.

27 [ECF No. 45].

28
                                                    1
       STIPULATION TO EXTEND TIME FOR PLAINTIFFS TO FILE REPLY IN SUPPORT OF PLAINTIFFS’
                    PRE-DISCOVERY MOTION FOR CONDITIONAL CERTIFICATION
           Case 2:19-cv-00532-APG-DJA Document 51 Filed 05/15/20 Page 2 of 3



 1         Pursuant to LR 7-2(b), Plaintiffs currently have until May 18, 2020 to file their Reply in

 2 Support of their Motion for Conditional Certification. However, due to complex issues of law

 3 involved in the Motion for Conditional Certification, the parties have agreed to an eight-day

 4 extension to Plaintiffs’ deadline to file their Reply in Support of their Motion for Conditional

 5 Certification.

 6                                            STIPULATION
 7         THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 8 Plaintiffs and Defendants, through their respective undersigned counsel of record, that:

 9         1.       Plaintiffs will have until May 26, 2020, an extension of eight (8) days, to file their

10 Reply in Support of their Motion for Conditional Certification.

11         IT IS SO STIPULATED.

12         DATED May 15, 2020.

13 WOLF, RIFKIN, SHAPIRO,                               FOX ROTHSCHILD LLP
   SCHULMAN & RABKIN, LLP
14
   By: /s/ Don Springmeyer, Esq.                        By: /s/ Mark J. Connot, Esq.
15 Don Springmeyer                                      Mark J. Connot (10010)
16 Nevada   Bar No. 1021                                Colleen E. Mccarty (13186)
   Bradley S. Schrager                                  Lucy C. Crow (15203)
17 Nevada  Bar No. 10217                                1980 Festival Plaza Drive, #700
   3556 E. Russell Road, Second Floor                   Las Vegas, Nevada 89135
18 Las Vegas, Nevada 89120                              (702) 262-6899 tel
   (702) 341-5200/Fax: (702) 341-5300                   (702) 597-5503 fax
   dspringmeyer@wrslawyers.com                          mconnot@foxrothschild.com
19 bschrager@wrslawyers.com                             cmccarty@foxrothschild.com
20                                                      lcrow@foxrothschild.com
   Local Counsel for Plaintiffs
                                                        Colin D. Dougherty (Pro Hac Vice)
21 Jason T. Brown (PHV)
                                                        FOX ROTHSCHILD LLP
22 Nicholas Conlon (PHV)                                10 Sentry Parkway, Suite 200
   BROWN, LLC                                           P.O. Box 3001
23 111 Town Square Place, Suite 400                     Blue Bell, Pennsylvania 19422
   Jersey City, NJ 07310                                (610) 397-6500 tel
24 Phone: (201) 630-0000                                (610) 397-0450 fax
   jtb@jtblawgroup.com
25 nicholasconlon@jtblawgroup.com                       Attorneys for Defendants Mid Valley
                                                        Enterprises, LLC and Pahrump ICS LLC d/b/a
                                                        Sheri’s Ranch
26 Lead Counsel for Plaintiffs

27

28
                                                        2
       STIPULATION TO EXTEND TIME FOR PLAINTIFFS TO FILE REPLY IN SUPPORT OF PLAINTIFFS’
                    PRE-DISCOVERY MOTION FOR CONDITIONAL CERTIFICATION
           Case 2:19-cv-00532-APG-DJA Document 51 Filed 05/15/20 Page 3 of 3



 1                                               ORDER
 2         The Court having considered the foregoing stipulation of the Parties, and good cause

 3 appearing, IT IS HEREBY ORDERED THAT:

 4         Plaintiffs will have until May 26, 2020, an extension of eight (8) days, to file their Reply

 5 in Support of their Motion for Conditional Certification.

 6

 7                 5/15/2020
           DATED __________________

 8
                                                          US DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      3
       STIPULATION TO EXTEND TIME FOR PLAINTIFFS TO FILE REPLY IN SUPPORT OF PLAINTIFFS’
                    PRE-DISCOVERY MOTION FOR CONDITIONAL CERTIFICATION
